Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “which is not perpendicular to the rotational axis” in line 3 is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.   Any claim containing a negative limitation which does not have basis in the original disclosure should be 
Claim 13 recites the limitation “is not perpendicular to the rotational axis” in line 3 is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims.   Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement (see MPEM 2173.05(i)).
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the excess glass” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a hollow glass product” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a hollow glass product” and hollow glass products as mentioned in line 2 are? For examination purposes, examiner interprets “a hollow glass product” as “any product”.
Claim 2 recites the limitation “a rotation of the hollow glass product” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a rotation of the hollow glass product” and a rotation of the hollow glass product as mentioned in line 
Claim 6 recites the limitation “a direction” in last line, rendering the claim indefinite. It is unclear what the relation between this “a direction” and a direction of incidence as mentioned in line 3 are? Appropriate correction/clarification is required.
Claim 6 recites the limitation “the beam incidence direction” in last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a laser beam” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a laser beam” and a laser beam as mentioned in line 9 of Claim 1 are? For examination purposes, examiner interprets “a laser beam” as “any laser beam”.
Claim 8 recites the limitation “the excess glass” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a hollow glass product” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a hollow glass product” and hollow glass products as mentioned in line 2 are? For examination purposes, examiner interprets “a hollow glass product” as “any product”.
Claim 9 recites the limitation “especially a gas torch or a CO2 laser” in line 2; the term “especially” is a relative term which renders the claim indefinite.  The term “especially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
a receiving device as mentioned in line 3 of Claim 8 are? For examination purposes, examiner interprets “a receiving device” as "any device”.
Claim 15 recites the limitation “a hollow glass product” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a hollow glass product” and hollow glass product as mentioned in line 2 of Claim 8 are? For examination purposes, examiner interprets “a hollow glass product” as "any product”.
Claim 15 recites the limitation “a rotational axis” in line 4, rendering the claim indefinite. It is unclear what the relation between this “a rotational axis” and a rotational axis as mentioned in line 4 of Claim 8 are? For examination purposes, examiner interprets “a rotational axis” as “any axis”.
Claim 15 recites the limitation “a centering device” in line 5, rendering the claim indefinite. It is unclear what the relation between this “a centering device” and a centering device as mentioned in line 5 of Claim 8 are? For examination purposes, examiner interprets “a centering device” as “any device”.
Claim 15 recites the limitation “a laser beam” in line 11, rendering the claim indefinite. It is unclear what the relation between this “a laser beam” and a laser beam as mentioned in line 10 of Claim 8 are? For examination purposes, examiner interprets “a laser beam” as “any laser beam”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hosseini (US 2015/0136743 A1).
Regarding Independent Claim 1, Hosseini discloses a method for separating the excess glass in the production of hollow glass products (see Title), comprising:
centering a hollow glass product (tubes 90 and 100, [0089]; such as glass, [0011]) in a receiving device (a rotational stage in the XY plane, a 3D XYZ translational stage and an axis for tipping the beam or the part relative to the X axis, Fig 5, [0115]), which is designed to hold the hollow glass product and to rotate about a rotational axis (rotate along its symmetric axis, [0089]) in such a way that a separation line (scribed along lines 91 and 101, Figs 4 and 4A, [0089]) along which the excess glass is to be separated from the hollow glass product to be produced is centered in relation to the rotational axis (causes separation of tube 101, Figs 4 and 4A, [0089]);
2 laser, [0089]) in order to generate local filaments (scribed circles 81E, Fig 3A, [0085]) with a weakened glass structure during a rotation of the hollow glass product about the rotational axis (by ultrafast burst filamentation followed by heating of the CO2 laser, [0089]); and
introducing energy (introducing energy of the CO2 laser, [0089]) along the separation line in order to separate the excess glass along the weakened glass structure (causes separation of tube 101, Figs 4 and 4A, [0089]).
Regarding Claims 2-7, Hosseini further discloses:
Claim 2, wherein the introducing of energy along the separation line in order to separate the excess glass along the weakened glass structure involves a local introducing of thermal energy (heats up the scribed line 101 in the path 102A, 102B illustrated by the dashed lines, Figs 4 and 4A, [0089]) during a rotation of the hollow glass product about the rotational axis.
Claim 3, wherein the centering of the hollow glass product involves a rough centering, involving:
placing of the hollow glass product on a support surface or displaceable picking up of the hollow glass product by means of the receiving device (see Fig 5, [0115]);
displacement of the hollow glass product on the support surface or relative to the receiving device to center the hollow glass product at the height of the separation line (scribed along lines 91 and 101, Figs 4 and 4A, [0089]) relative to the rotational axis (rotate along its symmetric axis, [0089]); and then

Claim 4, wherein the centering of the hollow glass product involves a fine centering of the hollow glass product held by a holding device (a 3D XYZ translational stage and an axis for tipping the beam or the part relative to the X axis, Fig 5, [0115]) of the receiving device, such that the fine centering involves:
determination of a decentering of the hollow glass product held by the receiving device by means of a centering measurement device (laser beam can be delivered to a multi-axis rotation and translation stage… in a coordinated control architecture, [0115]); and
displacement of the holding device of the receiving device relative to the rotational axis in order to compensate for the determined decentering at least in part (an axis for tipping the beam or the part relative to the X axis, Fig 5, [0115]).
Claim 5, wherein the processing of the hollow glass product by means of the laser beam involves a tracking of a focus point of the laser beam (the beam track is accomplished, [0117]) such that the tracking involves:
determining an ovality and/or residual eccentricity of the hollow glass product 
along the separation line (removed from the substrate; [0081]; laser heats up the scribed line 101, Fig 4A, [0089]; create an orifice… at the desired point of initiation and point of termination, [0094]); and
displacement of an optical unit in a direction perpendicular to the rotational axis (see optical unit in Fig 5, [0115]) during a rotation of the glass (100 rotate along its 
Claim 6, wherein an incidence of the laser beam for the processing of the hollow glass product on the hollow glass product occurs in a direction of incidence which is not perpendicular to the rotational axis (laser beam can be delivered to a multi-axis rotation and translation stage… in a coordinated control architecture, [0115]) and wherein the processing of the hollow glass product involves:
a first laser processing process, during which the glass is turned 360° about the rotational axis (100 rotate along its symmetric axis to form scribe line 101, Fig 4A, [0089]) and the laser is set at a first focal depth in the glass wall of the hollow glass product (by ultrafast burst filamentation followed by heating of the CO2 laser, [0089]); and
a second laser processing process after the first laser processing process, during which the glass is turned 360° about the rotational axis and the laser is set at a second focal depth in the glass wall of the hollow glass product (the laser… focusing parameters have been adjusted to create a filament inside the material, [0094]), which is displaced with respect to the first focal depth in a direction parallel to the beam incidence direction (change the location of the incident laser beam on the work piece, [0109]; bring the beam on to the work piece(s) at various… non-normal angles of incidence, [0121]).
Claim 7, wherein the processing of the hollow glass product in a plurality of positions (laser spot position…may be controlled. [0115]) along the separation line by means of a laser beam (CO2 laser, [0089]) in order to generate local filaments with a weakened glass structure involves an irradiation (by ultrafast burst filamentation followed by heating of the CO2 laser, [0089]) with a focused pulsed laser beam (the pulsed burst laser is delivered, [0052]). 
Regarding Independent Claim 8, Hosseini discloses a device for separating the excess glass in the production of hollow glass products, comprising:
a receiving device (a rotational stage in the XY plane, Fig 5, [0115]), which is designed to hold a hollow glass product (such as glass, [0011]) and to rotate about a rotational axis (rotate along its symmetric axis, [0089]),
a centering device for centering the hollow glass product in the receiving
device (servo-controlled stage 116 for positioning workpiece 117, Fig 5, [0115]) such that a separation line (scribed along lines 91 and 101, Figs 4 and 4A, [0089]) along which the excess glass is to be separated from the hollow glass product to be produced is centered in relation to the rotational axis (causes separation of tube 101, Figs 4 and 4A, [0089]);
a laser processing device (conditioning optic 110 and a CO2 solid state laser 111, Fig 5, [0115]) for processing the hollow glass product in a plurality of positions along the separation line by means of a laser beam in order to generate local filaments (scribed circles 81E, Fig 3A, [0085]) with a weakened glass structure during a rotation of the hollow glass product about the rotational axis (by ultrafast burst filamentation followed by heating of the CO2 laser, [0089]); and
2 laser, [0089]) for introducing energy along the separation line in order to separate the excess glass along the weakened glass structure (Any material that can undergo photoacoustic compression by filamentation can have closed forms cut and subsequently separated from that material, [0092]).
Regarding Claims 9-15, Hosseini further discloses:
Claim 9, wherein the separation device comprises a thermal energy source (a CO2 laser, [0089]), especially a gas torch or a CO2 laser, which is designed to inject thermal energy locally into the hollow glass product (by ultrafast burst filamentation followed by heating of the CO2 laser, [0089]) along the separation line during a rotation of the hollow glass product about the rotational axis (rotate along its symmetric axis, [0089]).
Claim 10, wherein the centering device comprises a rough centering device, which is designed to displace the hollow glass product on a support surface or relative to the receiving device (a rotational stage in the XY plane, Fig 5, [0115]) such that it is centered at the height of the separation line (scribed along lines 91 and 101, Figs 4 and 4A, [0089]) relative to the rotational axis (rotate along its symmetric axis, [0089]); and wherein the receiving device is designed to pick up or to lock the hollow glass product centered by the rough centering device (locking on the rotational stage in the XY plane, Fig 5, [0115]).
Claim 11, wherein the receiving device comprises a holding device (a 3D XYZ translational stage and an axis for tipping the beam or the part relative to the X axis, Fig 5, [0115]) able to move relative to the rotational axis for holding the hollow glass product, and wherein the centering device comprises:

a fine centering device for displacing the holding device of the receiving device relative to the rotational axis in order to compensate for the determined decentering at least in part (an axis for tipping the beam or the part relative to the X axis, Fig 5, [0115]).
Claim 12, comprising: an ovality measurement device for determining an ovality and/or residual eccentricity of the hollow glass product along the separation line (removed from the substrate; [0081]; laser heats up the scribed line 101, Fig 4A, [0089]; create an orifice… at the desired point of initiation and point of termination, [0094]); and 
a tracking device (the beam track is accomplished, [0117]) which is designed to displace an optical unit (see optical unit in Fig 5, [0115]) of the laser processing device (100 rotate along its symmetric axis to form scribe lines… by ultrafast filamentation, [0089]) in a direction perpendicular to the rotational axis (100 rotate along its symmetric axis to form scribe lines… by ultrafast filamentation, [0089]) such that the focus point of the laser beam is guided on the determined ovality and/or residual eccentricity during a rotation of the hollow glass product (the laser light and focusing parameters have been adjusted to create a filament inside the material, [0094]).
Claim 13, wherein the laser processing device is designed to direct the laser beam in a beam incidence direction onto the hollow glass product (change the location of the incident laser beam on the work piece, [0109]; bring the beam on to the work piece(s) at various… non-normal angles of incidence, [0121]) that is not perpendicular to the rotational axis (laser beam can be delivered to a multi-axis rotation and 2 laser, [0089]), during which the glass is rotated by 360° about the rotational axis (100 rotate along its symmetric axis to form scribe line 101, Fig 4A, [0089]), and to adjust a second focal depth of the laser beam in the glass wall of the hollow glass product (the laser… focusing parameters have been adjusted to create a filament inside the material, [0094]) in a second laser processing process, after the first laser processing process, during which the glass is rotated by 360° about the rotational axis (100 rotate along its symmetric axis to form scribe line 101, Fig 4A, [0089]), which is displaced in a direction parallel to the beam incidence direction with respect to the first focal depth (change the location of the incident laser beam on the work piece, [0109]; bring the beam on to the work piece(s) at various… non-normal angles of incidence, [0121] ).
Claim 14, wherein the laser processing device comprises a focused pulsed laser (the pulsed burst laser is delivered, [0052]).
Claim 15, comprising a plurality of processing stations, each of which comprises:
a receiving device (a rotational stage in the XY plane, Fig 5, [0115]), which is designed to hold a hollow glass product and to rotate about a rotational axis; and
a centering device (servo-controlled stage 116 for positioning workpiece 117, Fig 5, [0115]) for centering the hollow glass product in the receiving device such that a separation line (scribed along lines 91 and 101, Figs 4 and 4A, [0089]) along which the excess glass is to be separated from the hollow glass product to be produced is 
an optical unit (see optical unit in Fig 5, [0115]) for focusing the laser beam on the hollow glass product held by the respective receiving device along the separation line (see details in Fig 4A); and
a laser beam coupling element (conditioning optic 110 and beam sampling mirror 112, Fig 5, [0115]) for selective coupling of a laser beam into the optical unit (lens 115, Fig 5, [0115]) of the respective processing station (see Fig 5)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761